              Case 2:17-cv-01505-MJP Document 105 Filed 04/30/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10          JAIME PLASCENCIA,                              CASE NO. C17-1505 MJP

11                                  Plaintiff,             ORDER GRANTING IN PART
                                                           DENYING IN PART STIPULATED
12                  v.                                     MOTION RE SUMMARY
                                                           JUDGMENT BRIEFING
13          COLLINS ASSET GROUP, LLC,

14                                  Defendant.

15

16          Having read the Parties’ Stipulated Motion Regarding Summary Judgment Briefing and

17   related papers, the Court:

18          (1) GRANTS the Parties’ stipulated schedule for briefing their motions for partial

19              summary judgment (Dkt. No. 104 at 2-3);

20          (2) Finding no explanation for the Parties’ Motion, DENIES the Parties’ stipulation to

21              extend all other dates.

22

23

24

     ORDER GRANTING IN PART DENYING IN PART STIPULATED MOTION RE SUMMARY JUDGMENT
     BRIEFING - 1
            Case 2:17-cv-01505-MJP Document 105 Filed 04/30/19 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 30, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING IN PART DENYING IN PART STIPULATED MOTION RE SUMMARY JUDGMENT
     BRIEFING - 2
